Fisher, J.,
delivered the opinion of the court.
The plaintiff in error was summoned to answer, as a garnishee, what sum or amount he was indebted to one Charles Dudley, and he'answered, that upon Dudley’s complying with his contract with the plaintiff in error, he would owe Dudley the sum of ninety-five dollars. The court rendered a judgment upon this answer for the above sum.
This judgment was erroneous. The answer did not admit an indebtedness, but only the possibility of an indebtedness at a future period.
Judgment reversed, and cause remanded.